Exhibit 10.1

 

 

RESTRUCTURING AGREEMENT

 

BY AND AMONG

 

APPLIED EXTRUSION TECHNOLOGIES, INC.,

 

APPLIED EXTRUSION TECHNOLOGIES (CANADA), INC.,

 

APPLIED EXTRUSION TECHNOLOGIES LIMITED

 

- AND -

 

THE PARTICIPATING HOLDERS

 

 

AUGUST 24, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Agreement to Complete the Financial Restructuring

 

 

 

Forbearance

 

 

 

Restructuring

 

 

 

Preparation of Restructuring Documents

 

 

 

Related Undertakings

 

 

 

Conduct of Business Prior to the Effective Date

 

 

 

Effectiveness

 

 

 

Termination of this Agreement

 

 

 

Representations and Warranties

 

 

 

Restriction on Transfer

 

 

 

Public Disclosures

 

 

 

Governing Law; Jurisdiction

 

 

 

Specific Performance

 

 

 

Reservation of Rights

 

 

 

Fees and Expenses

 

 

 

Successors and Assigns

 

 

 

Notice

 

 

 

Counterparts

 

 

 

No Third-Party Beneficiaries

 

 

 

No Solicitation

 

 

 

Further Acquisition of Notes

 

 

 

Amendments

 

 

 

Indemnification

 

 

--------------------------------------------------------------------------------


 

Further Assurances

 

 

 

Headings

 

 

 

Several Obligations

 

 

 

Entire Agreement

 

 

 

Additional Participating Holders

 

 

--------------------------------------------------------------------------------


 

RESTRUCTURING AGREEMENT

 

RESTRUCTURING AGREEMENT (this “Agreement”), dated as of August 24, 2004, by and
among Applied Extrusion Technologies, Inc., a Delaware corporation (“AET”),
Applied Extrusion Technologies, Inc. (Canada), a Delaware corporation (“AET
Canada” and together, with AET, the “Company”), Applied Extrusion Technologies
Limited (“AET/UK”), each of the entities set forth on Schedule 1 hereto, which 
entities are either beneficial owners of AET’s 10-3/4% Senior Notes due 2011
(collectively, the “Notes”) or investment managers or advisers acting on behalf
of certain beneficial holders (the entities set forth on Schedule 1, the “Ad Hoc
Committee”) and each of the entities set forth on Schedule 2 hereto, which
entities are either beneficial owners of AET’s Notes or investment managers or
advisers acting on behalf of certain beneficial owners of AET’s Notes (together,
with the Ad Hoc Committee, the “Participating Holders”);

 

WHEREAS, the Company and the Holder Representative (as that term is defined
below) have engaged in negotiations with the objective of reaching an agreement
with regard to a financial restructuring of the Company, including the
indebtedness outstanding under the Notes;

 

WHEREAS, the Company and the Participating Holders now desire to implement a
financial restructuring of the Company on the terms and conditions set forth in
the term sheet (the “Term Sheet”) attached hereto as Exhibit A;

 

WHEREAS, in order to implement the restructuring, the Company has agreed, on the
terms and conditions set forth in this Agreement, to use its commercially
reasonable best efforts to (i) cause votes with respect to a Reorganization Plan
(as that term is defined below) to be solicited prior to commencing
“pre-packaged” cases for AET and AET Canada (collectively, the “Chapter 11
Case”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1330 (as amended, the “Bankruptcy Code”) and (ii) seek confirmation of the
Reorganization Plan by the Bankruptcy Court (as that term is defined below),
provided that the conditions set forth herein are satisfied (consummation of the
Reorganization Plan in the Chapter 11 Case in accordance with the Term Sheet and
the terms herein being the “Financial Restructuring”); and

 

WHEREAS, to expedite and ensure the implementation of the Financial
Restructuring, each of the Participating Holders is prepared to commit, on the
terms and subject to the conditions of this Agreement and applicable law, if and
when solicited to do so in accordance with applicable law, to vote (or, in the
case of managed or advised accounts, instruct its custodial agents to vote) to
accept the Reorganization Plan in the Solicitation (as defined below) in advance
of the Chapter 11 Case.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby acknowledged, the Company, AET/UK and
each Participating Holder hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Agreement to Complete the Financial
Restructuring.  Subject to the terms and conditions of this Agreement, the
Company will use its commercially reasonable best efforts to effectuate the
Financial Restructuring through the Chapter 11 Case.  Specifically:

 

(a)                                  The Company will commence a solicitation
(in accordance with the Term Sheet and with applicable securities laws) of all
of the beneficial holders of the Notes to vote to accept the Reorganization Plan
(the “Solicitation”) on or before the fortieth (40th) day from the date hereof
(the date on which the mailing of the Solicitation Package (as that term is
defined below) is commenced is the “Solicitation Commencement Date”) and, in
conjunction therewith, deliver to each such holder, the (i) Disclosure Statement
(as that term is defined below), including all schedules and exhibits thereto,
(ii) Reorganization Plan (as that term is defined below), including all
schedules and exhibits thereto, (iii) ballots to vote to accept or reject the
Reorganization Plan and (iv) other documents or materials that the Holder
Representative (as that term is defined below) reasonably requests be delivered
in connection with the Solicitation (all such documents the “Solicitation
Package”); provided however, that the Company shall not be liable for a failure
to satisfy the time periods set forth in this section 1(a) and/or in
section 1(b) below, respectively, if such failure results from an act or
omission of a party other than the Company, AET/UK, and/or any of their
respective officers, employees, agents, advisors or other representatives.(1)

 

(b)                                 If votes accepting the Reorganization Plan
have been received from holders constituting (A) a majority in interest of
holders of the Notes that voted to accept or reject the Reorganization Plan in
the Large Noteholder Class(2) and (B) at least two thirds of the aggregate
outstanding principal amount of the Notes held by all holders that voted to
accept or reject the Reorganization Plan in the Large Noteholder Class, on or
before the Solicitation Expiration Date, then the Company shall file with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

 

--------------------------------------------------------------------------------

(1)                                  The Company may, at its discretion, and
concurrently (but only concurrently) with the distribution of the Solicitation
Package to the holders of the Notes, distribute to holders of the Company’s
common stock (for informational purposes only) the (i) Disclosure Statement,
including all schedules and exhibits thereto, (ii) the Reorganization Plan,
including all schedules and exhibits thereto and (iii) other documents or
materials that the Holder Representative reasonably requests be delivered to
such holders of common stock; provided, however, that the Company shall not
under any circumstance solicit the vote of any of the holders of its common
stock with respect to the Financial Restructuring or the Reorganization Plan.

 

(2)                                  As set forth in the Term Sheet, the Large
Noteholders Class shall be comprised of all holders of Notes that hold at least
$500,000 in allowed noteholder claims and who shall receive, in exchange for
their allowed noteholder claims, New Notes and New Common Stock (as each of
those terms is defined in the Term Sheet).

 

5

--------------------------------------------------------------------------------


 

Court”) within thirty five (35) days of the Solicitation Commencement Date:

 

(i)                                     Petitions for relief under chapter 11 of
the Bankruptcy Code for each of  AET and AET Canada;

 

(ii)                                  The First Day Pleadings (as defined
below);

 

(iii)                               The DIP Facility Motion (as defined below);

 

(iv)                              The Confirmation Motion (as defined below);
and

 

(v)                                 Any other motions, pleadings, papers or
documents that the Holder Representative reasonably requests (in a manner that
is consistent with the terms and conditions of this Agreement and the Term
Sheet) the Company to file.

 

2.                                       Forbearance.  Subject to the terms and
conditions of this Agreement, for a period (the “Forbearance Period”) commencing
on the date hereof and ending on the termination of this Agreement, each of the
Participating Holders hereby agrees to forbear from the exercise of any rights
or remedies it may have under the indenture pursuant to which the Notes were
issued (the “Indenture”), applicable law or otherwise with respect to any
default or event of default existing as of the date hereof under the Indenture
and any future defaults or events of default under the Indenture to the extent
that such future defaults or events of default (or any act, omission, event
and/or occurrence underlying any such future default or event of default) do not
constitute a Material Adverse Effect (as that term is defined below).

 

3.                                       Restructuring.  For so long as each of
the following conditions is met:

 

(a)                                  The terms and conditions of the
Restructuring Documents (as defined below) shall either be those set forth in
the Term Sheet or otherwise accepted in writing by the Participating Holders
and/or the Holder Representative (as required by Sections 4(a)(i)-(vii)) and the
Company, and

 

(b)                                 This Agreement shall not have been
terminated,

 

then each Participating Holder shall

 

(i)                                     When properly solicited to do so
pursuant to the Solicitation Package (which Solicitation Package shall comply
with applicable law), vote to accept the Reorganization Plan; and

 

(ii)                                  Refrain from supporting any other proposed
plan of reorganization for the Company, if any, or from objecting to or
otherwise commencing any proceeding to oppose the Financial Restructuring or
taking any action that is materially inconsistent with or that would
unreasonably delay or impede the Financial Restructuring.

 

6

--------------------------------------------------------------------------------


 

4.                                       Preparation of Restructuring Documents.

 

(a)                                  In order to effectuate the Financial
Restructuring, the Company shall instruct its counsel to prepare on a timeline
agreed upon by the Company and the Holder Representative, for the review and
approval of the Holder Representative, the following:

 

(i)                                     A voluntary petition for relief under
chapter 11 of the Bankruptcy Code for each of AET and AET Canada in forms agreed
upon by the Holder Representative and the Company;

 

(ii)                                  A disclosure statement for AET and AET
Canada (the “Disclosure Statement”) that complies with section 1125(b)(1) and
section 1125(b)(2) of the Bankruptcy Code in a form agreed upon by the Holder
Representative and the Company;

 

(iii)                               A plan of reorganization for AET and AET
Canada incorporating the terms and conditions set forth in the Term Sheet and
such other terms and conditions agreed upon by the Company and the Participating
Holders (with such agreement of the Participating Holders to be communicated to
the Company’s counsel (the “Company Counsel”) by the Holder Representative) (the
“Reorganization Plan”);

 

(iv)                              A motion seeking, inter alia, entry of an
order scheduling hearings to (i) confirm the Reorganization Plan, (ii) find that
the Disclosure Statement complied with section 1126(b)(1) of the Bankruptcy Code
and section 1126(b)(2) of the Bankruptcy Code and approve the solicitation
procedures and (iii) establish deadlines and procedures for filing objections to
confirmation of the Reorganization Plan, the Disclosure Statement and the
solicitation procedures (the “Confirmation Motion”) in a form agreed upon by the
Holder Representative and the Company;

 

(v)                                 All agreements and documentation in respect
of a debtor in possession credit facility (“DIP Facility”) to provide financing
during the pendency of the Chapter 11 Case on terms and subject to the
conditions acceptable to the Company and the Participating Holders (with such
acceptance of the Participating Holders to be communicated to the Company
Counsel by the Holder Representative);

 

(vi)                              A motion seeking entry of an order authorizing
the Company to enter into the DIP Facility (the “DIP Facility Motion”) in a form
agreed upon by the Holder Representative and the Company;  and

 

(vii)                           All first day pleadings (“First Day Pleadings”)
and such other schedules, motions, pleadings and other papers and documentation
necessary or, in each case as reasonably requested by the Holder

 

7

--------------------------------------------------------------------------------


 

Representative, in connection with the Chapter 11 Case and the timely pursuit
and achievement of confirmation of the Reorganization Plan, all in a form agreed
upon by the Holder Representative and the Company.

 

(b)                                 All documents and instruments prepared in
connection with the Financial Restructuring (including the documents and
instruments set forth in section 4(a) above), together with any and all
documents and instruments prepared in connection with the Reorganization Plan
and/or the Chapter 11 Case, are referred to collectively herein as the
“Restructuring Documents.”  The parties hereto shall coordinate with one another
in good faith in the preparation and negotiation of the Restructuring Documents,
and all Restructuring Documents shall be in form and substance satisfactory to
the Participating Holders and/or the Holder Representative (as required by
Sections 4(a)(i)-(vii), as the case may be) and the Company.  Without limiting
the generality of the foregoing the Company will consult with the Holder
Representative with respect to the timing of the filing of all Restructuring
Documents prior to filing any such document.

 

5.                                       Related Undertakings.  Until such time
as this Agreement has been terminated in accordance with its terms, no
Participating Holder shall vote for or support any other chapter 11 plan in
respect of AET and/or AET Canada; provided, that no Participating Holder shall
be barred from taking any action with respect to such matter, if such action is
not inconsistent with the Financial Restructuring and the terms and conditions
of this Agreement; and, provided, further, that nothing in this Agreement shall
be deemed to prevent any Participating Holder from taking, or failing to take,
any action that it is obligated to take (or not to take) in the performance of
any fiduciary duty that such Participating Holder owes to any other person or
entity it being understood that any actions taken by a Participating Holder in
accordance with the above shall not result in any liability whatsoever to such
Participating Holder.

 

6.                                       Conduct of Business.  AET, AET Canada
and AET/UK each agree to comply with the following covenants at all times prior
to the termination of this Agreement, unless otherwise agreed in writing by the
Participating Holders:

 

(a)                                  AET, AET Canada and AET/UK each shall not
(i) directly or indirectly engage in, agree to or consummate any transaction
outside the ordinary course of its business (other than the Financial
Restructuring) or (ii) enter into any transaction or perform any act which would
constitute any breach by it of any of its representations, warranties, covenants
or obligations hereunder;

 

(b)                                 AET and AET Canada and AET/UK each shall
each maintain their corporate existence and qualification in good standing under
the laws of each state or other jurisdiction in which it is organized or
required to be qualified to do business, respectively; and

 

(c)                                  AET, AET Canada and AET/UK each shall
promptly, and in any event within two (2) business days after receipt or
knowledge of the same by any of AET, AET Canada or AET/UK, notify the Holder
Representative of any governmental or third party notices, complaints,
investigations, hearings, orders, decrees or judgments (or communications
indicating

 

8

--------------------------------------------------------------------------------


 

that any of the foregoing may be contemplated or threatened) which could
reasonably be anticipated to (i) have a Material Adverse Effect or (ii) prevent
or delay the timely consummation of the Financial Restructuring.

 

7.                                       Effectiveness.  This Agreement shall
become operative when it has been executed by (i) the Company, (ii) AET/UK and
(iii) Participating Holders that hold, in the aggregate, at least sixty six and
two thirds percent (66-2/3%) of the aggregate outstanding principal amount of
the Notes (collectively, the parties set forth in (i), (ii) and (iii) are the
“Effective Date Parties”).  This Agreement shall have no force or effect until
it has been executed by the Effective Date Parties.

 

8.                                       Termination of this Agreement.

 

(a)                                  This Agreement shall terminate
automatically at the earlier of:

 

 (i) immediately prior to the filing of any voluntary petition for relief under
Chapter 11 of the Bankruptcy Code for either AET or AET Canada; and

 

 (ii) upon the occurrence of any Agreement Termination Event (as defined below),
unless, in the case of

 

(A) Sections 8(b)(i), 8(b)(iii), 8(b)(iv), 8(b)(v), 8(b)(vi), 8(b)(vii),
8(b)(viii), 8(b)(ix), 8(b)(x), 8(b)(xi) 8(b)(xiii), 8(b)(xiv), 8(b)(xvi),
8(b)(xviii) and/or 8(b)(xix) the termination of the Agreement in each such
instance is waived in writing by all of the Participating Holders within five
days of the occurrence of such Agreement Termination Event (or the acts,
omissions or events triggering the occurrence of such Agreement Termination
Event are cured to the satisfaction of all of the Participating Holders within
five days of the occurrence of such Agreement Termination Event (as evidenced by
a writing executed by all of the Participating Holders));

 

(B) Section 8(b)(ii), the termination of the Agreement is waived in writing by
the Company within five days of the occurrence of such Agreement Termination
Event (or the acts, omissions or events triggering the occurrence of such
Agreement Termination Event are cured to the satisfaction of the Company within
five days of the occurrence of such Agreement Termination Event (as evidence by
a writing executed by the Company)); or

 

(C) Sections 8(b)(xii), 8(b)(xv) and/or 8(b)(xvii) the termination is waived in
writing by the Company, AET/UK and all of the Participating Holders within five
days of the occurrence of such Agreement Termination Event (or the acts,
omissions or events triggering the occurrence of such Agreement Termination
Event

 

9

--------------------------------------------------------------------------------


 

are cured to the satisfaction of the Company, AET/UK and all of the
Participating Holders within five days of the occurrence of such Agreement
Termination Event (as evidenced by a writing executed by the Company, AET/UK and
all of the Participating Holders).

 

(b)                                 “Agreement Termination Event” shall mean any
one or more of the following events or conditions:

 

(i)                                     Any representation or warranty made by
AET, AET Canada and/or AET/UK shall have been untrue in any material respect
when made or shall have become untrue in any material respect, or any breach of
any covenant or material provision hereof by AET, AET Canada and/or AET/UK shall
have occurred;

 

(ii)                                  Upon the occurrence of a breach by a
majority of the Participating Holders (determined by principal amount of Notes
held thereby) of their material obligations under this Agreement or if any
representation or warranty made hereunder by a majority of the Participating
Holders (as so determined) shall have been untrue in any material respect when
made or shall have become untrue in any material respect;

 

(iii)                               If the Solicitation Commencement Date has
not occurred within forty (40) days of the date hereof;

 

(iv)                              If the Solicitation does not expire on 5:00
p.m. (prevailing New York City Time) on the first business day that is on or
after the date that is twenty five (25) days after the Solicitation Commencement
Date (the “Solicitation Expiration Date”);

 

(v)                                 If, by the Solicitation Expiration Date,
votes accepting the Reorganization Plan have not been received from holders of
Notes (A) constituting a majority of the holders of the Notes that voted to
accept or reject the Reorganization Plan in the Large Noteholder Class and (B)
holding at least two thirds of the face amount of the Notes held by all holders
that voted to accept or reject the Reorganization Plan in the Large Noteholder
Class;

 

(vi)                              If, pursuant to the terms of this Agreement,
voluntary petitions for relief under Chapter 11 of the Bankruptcy Code (and each
of the other pleadings and other documents specified in Section 1(b) herein) for
each of AET and AET Canada have not been filed with the Bankruptcy Court within
thirty five (35) days of the Solicitation Commencement Date;

 

10

--------------------------------------------------------------------------------


 

(vii)                           Any term or condition of any of the Term Sheet,
the Reorganization Plan, the DIP Facility, any exit facility and/or the lender’s
commitment for the DIP Facility or any exit facility shall be other than as
agreed by all of the Participating Holders (with such disagreement of any of the
Participating Holders to have been communicated to Company Counsel by the Holder
Representative) and the Company; provided that an immaterial or ministerial
change (to which all of the Participating Holders have not agreed (with such
disagreement of any of the Participating Holders to have been communicated to
Company Counsel by the Holder Representative)) with respect to a term or
condition in any of such documents shall not, by itself, give rise to a right to
terminate this Agreement under this section 8(b)(vii); provided further,
however, that any change to a term or condition of any of the aforementioned
documents that can reasonably be expected to have an adverse financial or
economic impact upon the Financial Restructuring or the Company and/or AET/UK
shall, for all purposes, constitute a material change;

 

(viii)                        Any term or condition of any of the Restructuring
Documents other than those Restructuring Documents specified in 8(b)(vii) above
(such Restructuring Documents, the “Section 8 Restructuring Documents”)  shall
be other than as agreed by the Holder Representative and the Company; provided
that an immaterial or ministerial change (to which the Holder Representative has
not agreed) with respect to a term or condition in any Section 8 Restructuring
Document shall not, by itself, give rise to a right to terminate this Agreement
under this section 8(b)(viii); provided further, however, that any change to a
term or condition of any of the Section 8 Restructuring Documents that can
reasonably be expected to have an adverse financial or economic impact upon the
Financial Restructuring or the Company and/or AET/UK or upon any Section 8
Restructuring Document (or the relief requested thereby) shall, for all
purposes, constitute a material change;

 

(ix)                                There shall have been issued or reinstated
any suspension order or similar order by a court or other governmental body of
competent jurisdiction that affects or could affect the obligations of the
Company with respect to the Notes or this Agreement and (A) such proceeding or
order was issued or reinstated at the request or with the acquiescence of the
Company or (B) in all other circumstances, if such order is not stayed, reversed
or vacated within 30 days after such issuance or reinstatement;

 

(x)                                   AET, AET Canada and/or AET/UK shall
propose, consent to, support or participate in the formulation of any
out-of-court restructuring, any chapter 7 or chapter 11 plan or

 

11

--------------------------------------------------------------------------------


 

reorganization or liquidation or any other such similar reorganization or
liquidation (whether foreign or domestic) in respect of AET, AET Canada and/or
AET/UK (other than the Financial Restructuring);

 

(xi)                                The Company and/or AET/UK shall pay any sum
on account of (i) any of the Notes or (ii) any judgment, settlement or
compromise in respect of any of the Notes, in each case without the prior
written consent of the Participating Holders;

 

(xii)                             An involuntary bankruptcy case or similar
proceeding is initiated (whether in the United States of America or otherwise)
against AET, AET Canada and/or AET/UK;

 

(xiii)                          The terms and conditions of the lender’s
commitment under the DIP Facility and/or for any exit facility shall have been
amended, terminated or otherwise modified in any manner adverse to the Company,
AET/UK and/or any of the Participating Holders, without the prior written
consent of the Participating Holders and such consent of the Participating
Holders to have been delivered to Company Counsel by the Holder Representative;

 

(xiv)                         The occurrence of  a Material Adverse Effect;

 

(xv)                            Upon the written consent of AET, AET Canada,
AET/UK and all of the Participating Holders;

 

(xvi)                         The occurrence of any of the events specified in
Sections 501(3), 501(6) and/or 501(7) of the Indenture.

 

(xvii)                      If a retirement and release agreement consistent
with the terms set forth in that certain side letter of even date herewith by
and among the Participating Holders and Amin J. Khoury (the “Retirement
Agreement”) has not been executed on or before September 10, 2004.

 

(xviii)                   Notwithstanding anything to the contrary, if any
Participating Holder finds, other than the Term Sheet, any of the final forms of
the Restructuring Documents or any other documents prepared in connection with
or  however related to the Financial Restructuring (including, without
limitation, the Retirement Agreement, any stockholders’ agreement, any
certificate of incorporation, any bylaws, any document concerning the corporate
governance of the Company upon the consummation of the Plan or any document
concerning the rights of Company shareholders or debtholders upon the
consummation of the Plan) to be inconsistent with the Term Sheet or otherwise
unacceptable and such Participating Holder delivers a written notice to such
effect to the Company, the

 

12

--------------------------------------------------------------------------------


 

Holder Representative and each of the other Participating Holders at any time
prior to the termination of this Agreement.

 

(xix)                           If the Company fails to deliver to the Holder
Representative (X)  by 7:00 a.m. (prevailing New York City Time) on the first
business day after Company Counsel’s receipt of the Participating Holders’ 
signature pages to this Agreement (such time and date the “Press Release
Disclosure Deadline”), a certificate (the “Press Release Certificate”)
acknowledging that it has publicly disseminated a press release with respect to
the Term Sheet in a form agreed upon by Company Counsel and the Holder
Representative or (Y) by 8:00 a.m. (prevailing New York City Time) on the first
business day after Company Counsel’s receipt of the Participating Holders’ 
signature pages to this Agreement (such time and date the “8-K Disclosure
Deadline”), a certificate (the “8-K Certificate”) acknowledging that it has
filed a Form 8-K (to which this Agreement and the Term Sheet are exhibits) with
the Commission (as that term is defined below) .(3)

 

(c)                                  The Company and AET/UK shall immediately
advise the Participating Holders in writing of the occurrence of any of the
Agreement Termination Events (other than the Agreement Termination Events
specified in Sections 8(b)(ii) and 8(b)(xv)) or of any breach of any of the
Company’s and/or AET/UK’s representations, warranties, covenants or other
obligations.

 

(d)                                 The Participating Holders shall immediately
advise the Company and AET/UK in writing of the occurrence of the Agreement
Termination Event specified in Section 8(b)(ii) or of any breach of any of their
representations, warranties, covenants or other obligations.

 

(e)                                  If this Agreement is terminated in
accordance with its terms, no party hereto shall have any further obligation or
liability hereunder, except that the obligations of the

 

--------------------------------------------------------------------------------

(3)                                  The parties hereto agree that, in the event
that the Company fails to deliver the Press Release Certificate to the Holder
Representative by the Press Release Disclosure Deadline, then after the passing
of one (1) additional hour, one or more of the Participating Holders may,
immediately thereafter, publicly disclose this Agreement and the Term Sheet and,
in such event, the Company shall hold any such disclosing Participating Holder
harmless and indemnify any such Participating Holder and its accounts in full
for any loss occasioned by it or its accounts as a result of any action against
or liability attaching to any such Participating Holder or its accounts arising
from or in connection with such public disclosure.  Additionally, the parties
hereto agree that, in the event that the Company fails to deliver the 8-K
Certificate to the Holder Representative by the 8-K Disclosure Deadline, then
after the passing of thirty (30) additional minutes, one or more of the
Participating Holders may, immediately thereafter, publicly disclose this
Agreement and the Term Sheet and, in such event, the Company shall hold any such
disclosing Participating Holder harmless and indemnify any such Participating
Holder and its accounts in full for any loss occasioned by it or its accounts as
a result of any action against or liability attaching to any such Participating
Holder or its accounts arising from or in connection with such public
disclosure. 

 

13

--------------------------------------------------------------------------------


 

Company under Sections 15 and 23 of this Agreement shall survive the termination
of this Agreement.  Notwithstanding anything to the contrary herein, no party
shall be relieved of any liability for damages resulting from its breach of any
representation, warranty, covenant or obligation hereunder that occurred prior
to the termination of this Agreement and each of the Participating Holders shall
have all rights and remedies available to it under the Indenture, other
applicable documents relating to the Notes, applicable law or otherwise with
respect to any default or event of default under such Indenture that may have
occurred at any time prior to such termination or otherwise.  Notwithstanding
anything to the contrary herein, the Participating Holders have not and shall
not be deemed to have waived any right, cause of action or other remedy or form
of relief (collectively, the “Rights”) that they otherwise may have or may
possess with respect to matters governed by this Agreement (including, in
particular by Sections 2, 3 and 5) and none of the Rights shall be subject to
affirmative defenses based upon principles of waiver, delay, laches, estoppel or
other such principles upon their exercise by one or more of the Participating
Holders upon the termination of this Agreement.

 

9.                                       Representations and Warranties.

 

(a)                                  Representations and Warranties of AET, AET
Canada and AET/UK.  Each of  AET, AET Canada and AET/UK represents and warrants,
jointly and severally, to each of the other signatories to this Agreement, that
the following statements, as applicable to it, are true, correct, and complete
as of the date hereof:

 

(i)                                     It is a corporation, partnership, or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.  It has all requisite
corporate, partnership, or limited liability company, as applicable, power and
authority to execute and deliver this Agreement and has duly executed and
delivered this Agreement;

 

(ii)                                  The execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly and
validly authorized by all necessary corporate, partnership or limited liability
company action on its part, and no other proceedings are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby;

 

(iii)                               This Agreement is its legally valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability (whether
enforcement is sought by proceedings in equity or at law);

 

14

--------------------------------------------------------------------------------


 

(iv)                              To its knowledge, the execution, delivery and
performance by it of this Agreement does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state, foreign or other governmental
authority or regulatory body;

 

(v)                                 The execution, delivery and performance by
it of this Agreement do not and shall not (i) violate any provision of law, rule
or regulation applicable to it or any of its subsidiaries or its certificate of
incorporation or bylaws or other organizational documents or those of any of its
subsidiaries or (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party;

 

(vi)                              There are no actions, suits, claims,
proceedings or, to its knowledge, investigations pending or, to its knowledge,
threatened against it or any of its subsidiaries or any of its current or former
directors or officers that would give rise to a Material Adverse Effect;

 

(vii)                           AET has filed with the Securities and Exchange
Commission (the “Commission”) all forms, reports, schedules, statements and
other documents required to be filed by it through the date hereof under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or the
Securities Act of 1933, as amended (the “Securities Act”) (all such documents,
as supplemented and amended since the time of filing, collectively, the “AET SEC
Documents”).  The AET SEC Documents, including without limitation all financial
statements and schedules included in the AET SEC Documents, at the time filed
(and, in the case of registration statements and proxy statements, on the dates
of effectiveness and the dates of mailing, respectively, and, in the case of any
AET SEC Document amended or superseded by a filing prior to the date of this
Agreement, then on the date of such amending or superseding filing) (a) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable.  The
financial statements of AET included in the AET SEC

 

15

--------------------------------------------------------------------------------


 

Documents at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively, and, in the case of any AET SEC Document amended or superseded by
a filing prior to the date of this Agreement, then on the date of such amending
or superseding filing) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or,
in the case of unaudited statements, as permitted by Form 10-Q of the
Commission), and fairly present in all material respects (subject, in the case
of unaudited statements, to normal, recurring audit adjustments) the
consolidated financial position of AET and its consolidated subsidiaries as at
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended.  For purposes of this Section 9(a)(vii), the
restatement of the Company’s financial statements for the first, second and
third quarters of the fiscal year 2002 and fiscal years 1998 through 2001  shall
be deemed to amend and supersede the previously filed financial statements for
such periods in all forms, reports, statements and other filings by the Company
prior to the date of such restatement, and shall not render any of the Company’s
representations and warranties herein with respect to any of the AET SEC
Documents untrue, incorrect or incomplete;

 

(viii)                        Except (i) as and to the extent disclosed or
reserved against on the balance sheet of AET at June 30, 2004 included in AET’s
Quarterly Report on Form 10-Q for the three-month period ended June 30, 2004 or
disclosed in that certain press release dated June 16, 2004 or (ii) as arise in
connection with or as a result of the transactions contemplated by this
Agreement or are related to the performance by the Company of any of its
obligations under this Agreement, the Company does not have any liabilities or
obligations of any nature, whether known or unknown, absolute, accrued,
contingent or otherwise and whether due or to become due, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  For purposes herein, “Material Adverse Effect” shall mean any change,
event, occurrence, effect, or

 

16

--------------------------------------------------------------------------------


 

state of facts that, individually, or aggregated with other such matters, is
materially adverse to the business, assets (including intangible assets),
properties, condition (financial or otherwise), prospects, or results of
operations of AET, AET Canada and AET/UK taken as a whole; provided, however,
that the Default or the Event of Default (as each such term is defined in the
Indenture) resulting from the non-payment of interest on July 1, 2004 to holders
of the Notes shall not, by itself, constitute a Material Adverse Effect;

 

(ix)                                All material facts relating to the business
or condition of AET, AET Canada and/or AET/UK have been disclosed to the
Participating Holders or the Holder Representative prior to the date hereof and
no representation, warranty or statement contained in this Agreement contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements herein or therein, in the light of the
circumstances under which they were made, not misleading; provided however, that
no representation or warranty is made with respect to any projections or
forecasts provided by the Company to the Participating Holders or the Holder
Representative other than that they were prepared in good faith on the basis of
reasonable assumptions;

 

(x)                                   AET/UK does not own, possess, control or
have custody over any asset, including without limitation any contract,
leasehold, intellectual property, real property or personal property, whether
tangible or intangible, of any nature whatsoever, except as set forth on
Schedule 3 hereto;

 

17

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties of the
Participating Holders.

 

Each of the Participating Holders represents and warrants, severally and not
jointly, as to itself only (and not on behalf of any beneficial owner of the
Notes unless such Participating Holder is a beneficial owner of Notes (and then
only to the extent that it is a beneficial owner of Notes)), to each of the
other signatories to this Agreement, that, as of the date hereof:

 

(i)                                     It is a corporation, partnership, or
limited liability company duly organized, validly existing and in good standing
under the laws of its state of organization.  It has all requisite corporate,
partnership, or limited liability company, as applicable, power and authority to
execute and deliver this Agreement and has duly executed and delivered this
Agreement;

 

(ii)                                  The execution and delivery of this
Agreement and the performance of its obligations hereunder have been duly and
validly authorized by all necessary corporate, partnership or limited liability
company action on its part, and no other proceedings are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby;

 

(iii)                               To its knowledge, the execution, delivery
and performance by it of this Agreement does not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action (collectively, the “Actions”) to, with or by, any federal, state, foreign
or other governmental authority or regulatory body;(4)

 

(iv)                              This Agreement is its legally valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability (whether
enforcement is sought by proceedings in equity or at law);

 

--------------------------------------------------------------------------------

(4)                                  This representation and warranty is
specifically limited to Actions that may be required prior to and as a condition
precedent to the execution of this Agreement and does not cover any Actions that
may be required to be taken by one or more of the Participating Holders after
the consummation of the Reorganization Plan.

 

18

--------------------------------------------------------------------------------


 

(v)                                 It either (A) is the beneficial owner of the
principal amount of the Notes set forth under its name on the signature pages
hereof or (B) has investment discretion and voting authority with respect to the
principal amount of such Notes and has the power and authority to bind the
beneficial owner of such Notes set forth on the signature pages hereof to the
terms of this Agreement (in either case, such Notes are “Held Notes”).

 

10.                                 Restriction on Transfer.  The Participating
Holders may sell, transfer, or dispose of any of their Held Notes; provided,
however, that the transferee thereof (each such transferee, a “Transferee”)
must, as a condition precedent to such sale, transfer or other disposition,
either:

 

 (i) execute a counterpart signature page to this Agreement, in which case it
shall be deemed to be a Participating Holder for all purposes herein from and
after the date on which such counterpart signature page is executed (provided
however, that any Notes held by  Transferee prior to the acquisition by it of
any Held Notes shall not be subject to the terms and conditions of this
Agreement nor, notwithstanding anything to the contrary herein, shall any such
Notes be taken into account for any of the purposes set forth in this
Agreement); or

 

(ii) execute an assumption agreement in substantially the form set forth hereto
as Exhibit B, in which case the Transferee (A) shall be bound by the obligations
set forth in this Agreement from and after the date on which such assumption
agreement is executed (but only with respect to the Held Notes acquired from a
Participating Holder in such sale, transfer or disposition and not with respect
to any other Notes (whether now held or acquired in the future))(5) and (B)
shall not be a Participating Holder for any of the purposes specified herein and
shall not be entitled to exercise any of the rights accorded to Participating
Holders under the terms hereof.

 

11.                                 Public Disclosures.  Prior to the issuance
of any public disclosures regarding the Financial Restructuring (including this
Agreement), the Company shall consult with the Holder Representative as to the
form and substance of such public disclosures related to the Financial
Restructuring (including this Agreement) or the transactions contemplated
hereby.  Without limiting the generality of the foregoing, unless required by
lawful subpoena issued by a court of competent jurisdiction, the Company shall
not disclose (i) any Participating Holder’s identity or (ii) the amount of such
Participating Holder’s holdings of Notes, without the prior written consent of
such Participating Holder in each case; and, if such announcement or disclosure
is so required, the Company shall afford the Participating Holders a reasonable
opportunity to seek appropriate protective measures and to review and comment
upon any such announcement or disclosure prior to the applicable announcement or
disclosure.  Nothing herein, however, shall preclude the Company (a) from
disclosing in the Disclosure Statement the

 

--------------------------------------------------------------------------------

(5)                                  A Transferee acquiring Held Notes pursuant
to this subsection (ii), however, shall not be bound by the terms of the
Retirement Agreement and shall not be deemed to be a party to such Retirement
Agreement for any purpose.

 

19

--------------------------------------------------------------------------------


 

identities of the Participating Holders (with the specific form of disclosure of
identities to be in a form agreed upon by each of the Participating Holders) and
the aggregate amount of Notes held by the Participating Holders as a group and
(b) attaching an executed copy of this Agreement to a Form 8-K filing and
disclosing, in such filing, the identities of the Participating Holders (with
the specific form of disclosure of identities to be in a form agreed upon by
each of the Participating Holders) and the aggregate amount of Notes held by the
Participating Holders as a group (provided that such filing shall not disclose
the amount of Notes held by any Participating Holder on an individual basis).

 

12.                                 Governing Law; Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to any conflicts of law provision that would
require the application of the law of any other jurisdiction.  Each party hereto
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement or the transactions contained in or
contemplated by this Agreement, whether in tort or contract or at law or in
equity, exclusively in a federal or state court of competent jurisdiction
located in the Borough of Manhattan, New York, New York (the “Chosen Court”) and
(A) irrevocably submits to the exclusive jurisdiction of the Chosen Court, (B)
waives any objection to laying of venue in any such action or proceeding in the
Chosen Court, (C) waives any objection that the Chosen Court is an inconvenient
forum or does not have jurisdiction over any party, and (D) agrees that service
of process upon such party in any such action or proceeding shall be effective
if notice is given in accordance with this Agreement.  Notwithstanding the
foregoing consent to the jurisdiction of the Chosen Court, upon the commencement
of the Chapter 11 Case, each of the parties hereto hereby agrees that the
Bankruptcy Court shall have concurrent jurisdiction of all matters arising out
of or in connection with this Agreement.

 

13.                                 Specific Performance.  It is understood and
agreed by each of the parties hereto that money damages would not be a
sufficient remedy for any breach of this Agreement by any party hereto (other
than a breach by the Company of Section 15 hereof) and each non-breaching party
shall be entitled to specific performance and injunctive or other equitable
relief as the exclusive remedy of any such breach without the necessity of
showing damages.

 

14.                                 Reservation of Rights.  Except as otherwise
expressly provided in this Agreement, the parties hereto fully reserve any and
all of their rights.  Nothing herein is intended to, or does, in any manner
waive, limit, impair or restrict the ability of any of the Participating Holders
to protect and preserve any of its rights, remedies and interests, including
without limitation its claims against the Company, or its full participation in
any bankruptcy case filed by the Company.  Pursuant to Federal Rule of Evidence
408 and any applicable state rules of evidence, this Agreement shall not be
admitted into evidence in any proceeding other than a proceeding to enforce its
terms.

 

15.                                 Fees and Expenses.

 

(a)                                  The Company shall pay in full the fees and
expenses of the Ad Hoc Committee’s financial and legal advisors and of the
indenture trustee for the Notes.  Without limiting the generality of the
foregoing, (i) the Company will pay the fees and expenses of Milbank, Tweed
Hadley & McCloy, LLP, the Ad Hoc Committee’s counsel (“Milbank”) and Houlihan
Lokey

 

20

--------------------------------------------------------------------------------


 

Howard & Zukin, the Ad Hoc Committee’s financial advisors (“Houlihan Lokey” and
collectively, with Milbank, the “Holder Representative”), respectively, in
accordance with that certain retention agreement by and between the Company and
Milbank, dated June 16, 2004 and that certain retention agreement by and between
the Company and Houlihan Lokey, dated June 16, 2004, as such agreements may be
in effect from time to time; and  (ii) notwithstanding anything to the contrary
in either the Milbank or Houlihan Lokey retention agreements, all of the
foregoing fees and expenses submitted to the Company prior to the filing by the
Company of any petition for relief in the Chapter 11 Case shall be paid in full
before any such petition is filed.

 

(b)                                 Immediately prior to the filing by the
Company of any petition for relief in the Chapter 11 Case, the Company shall
reimburse and pay in full the actual, reasonable and documented out-of-pocket
costs and expenses incurred by each Initial Participating Holder in connection
with the negotiation, preparation and documentation of this Agreement, the Term
Sheet, the Financial Restructuring and any other matters related to the
Financial Restructuring from (and including) June 16, 2004 through the date
immediately prior to the filing of such petition; provided further however, that
the Company shall not be obligated to pay for the costs and expenses of separate
counsel or financial advisors retained by any such Initial Participating
Holder.  The Initial Participating Holders shall submit  statements of their
costs and expenses to the Company at least two business days prior to the filing
by the Company of any petition for relief in the Chapter 11 Case.  For purposes
of this section herein, Initial Participating Holder shall mean those
Participating Holders set forth on Schedules 1 & 2 hereto.

 

16.                                 Successors and Assigns.  Subject to
Section 10, this Agreement is intended to bind and inure to the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and representatives.  The agreements, representations and
obligations of the Participating Holders under this Agreement are, in all
respects, several and not joint.

 

17.                                 Notice. All notices, requests, demands,
claims and other communications hereunder shall be in writing and shall be
(a) transmitted by hand delivery, (b) mailed by registered or certified mail,
postage prepaid, (c) transmitted by overnight courier, addressed as follows or
(d) transmitted by telecopy to the number set forth below (or at such other
address and/or number as shall be designated from time to time by any party
hereto in the manner provided for in this Section):

 

If to AET:

 

Applied Extrusion Technologies, Inc.

15 Read’s Way

New Castle, DE 19720

Attention:  Brian P. Crescenzo

Facsimile:  (302) 326-5667

 

21

--------------------------------------------------------------------------------


 

-with a copy to-

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attention:  Douglas P. Bartner

Facsimile:  (212) 848-7179

 

If to AET Canada

 

Applied Extrusion Technologies (Canada), Inc.

15 Read’s Way

New Castle, DE 19720

Attention:  Brian P. Crescenzo

Facsimile:  (302) 326-5667

 

-with a copy to-

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attention:  Douglas P. Bartner

Facsimile:  (212) 848-7179

 

If to Applied Extrusion Technologies Limited:

 

Applied Extrusion Technologies Limited

15 Read’s Way

New Castle, DE 19720

Attention:  Brian P. Crescenzo

Facsimile:  (302) 326-5667

 

-with a copy to-

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Attention:  Douglas P. Bartner

Facsimile:  (212) 848-7179

 

22

--------------------------------------------------------------------------------


 

If to any Participating Holder, then to all of the Participating Holders  at the
address and facsimile number specified for each of them on their respective
signature pages

 

-with a copy to-

 

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York  10005

Attention:  Dennis F. Dunne, Esq.

Facsimile:  212-822-5770

 

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery; (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; (iii) in the case
of overnight courier, upon the first attempted delivery on a business day; or
(iv) in the case of a telecopy transmission, on the date sent, as confirmed by
written confirmation of receipt.  Notices by the Participating Holders or Ad Hoc
Committee may be given by counsel thereto.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same Agreement.  Delivery of an
executed counterpart of a signature page by telecopier shall be effective as
delivery of a manually executed counterpart hereof.  Any holder of the Notes may
become party to this Agreement on or after the date of this Agreement by
executing a signature page to this Agreement.

 

19.                                 No Third-Party Beneficiaries.  Unless
otherwise expressly stated herein, this Agreement shall be solely for the
benefit of the parties hereto, and no other person or entity shall be a
third-party beneficiary hereof.

 

20.                                 No Solicitation.  This Agreement is not and
shall not be deemed to be a solicitation for votes in favor of the
Reorganization Plan in the Chapter 11 Case.  Each of the Participating Holders’
votes with respect to the Reorganization Plan will not be solicited until such
Participating Holder has received the Solicitation Package.  Each party hereto
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated hereby.  The provisions of this
Agreement shall be interpreted in a reasonable manner to effectuate the intent
of the parties hereto.

 

21.                                 Further Acquisition of Notes.  This
Agreement shall in no way be construed to preclude any Participating Holder from
acquiring additional Notes.  However, any such additional Notes so acquired by a
Participating Holder shall automatically be deemed to be subject to the terms of
this Agreement.

 

23

--------------------------------------------------------------------------------


 

22.                                 Amendments.  This Agreement may not be
modified, amended or supplemented without the prior written consent of all of
the parties hereto.

 

23.                                 Indemnification.  AET and AET Canada jointly
and severally agree to indemnify and hold harmless each Participating Holder,
each beneficial owner of the Notes and each of their respective officers,
directors, members partners, employees, agents, and advisors (including Milbank
and Houlihan Lokey) and each of their respective successors and assigns from and
against any and all claims, suits, actions, liabilities, and judgments and costs
related thereto (including any defense costs associated therewith on an
as-incurred basis) arising under or in connection with this Agreement or the
transactions contemplated hereby or by the Restructuring Documents or any act or
failure to act taken in contemplation, furtherance or connection herewith,
except if such claim or liability is determined by a competent court in a final,
non-appealable decision to have arisen solely to the extent of such
Participating Holder’s willful misconduct or gross negligence.

 

24.                                 Further Assurances.  Each of the parties
hereto agrees to execute and deliver, or to cause to be executed and delivered,
all such instruments, and to take all such action as the other parties hereto
may reasonably request, in order to effectuate the intent and purposes of, and
to carry out the terms of, this Agreement.

 

25.                                 Headings.  The headings of the sections,
paragraphs and subsections of this Agreement are inserted for convenience only
and shall not affect the interpretation hereof.

 

26.                                 Several Obligations.  All covenants and
other obligations of the Participating Holders are several and not joint.

 

27.                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior negotiations, agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter hereof.

 

28.                                 Additional Participating Holders. 
Notwithstanding anything to the contrary, subsequent to the effectiveness of
this Agreement, one or more holders of Notes who are not signatories hereto (and
who are not transferees of any Held Notes) may, with the consent of all of the
Participating Holders and the Company, execute a counterpart signature page to
this Agreement and become Participating Holders for all purposes herein from and
after the execution of such signature page.

 

[Remainder of Page Left Intentionally Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

APPLIED EXTRUSION TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ David N. Terhune

 

 

 

Name:  David N. Terhune

 

 

Title:  President

 

 

 

APPLIED EXTRUSION TECHNOLOGIES
(CANADA), INC.

 

 

 

 

 

By:

/s/ David N. Terhune

 

 

 

Name:  David N. Terhune

 

 

Title:  President

 

 

 

 

 

APPLIED EXTRUSION TECHNOLOGIES LIMITED

 

 

 

 

 

By:

/s/ David N. Terhune

 

 

 

Name:  David N. Terhune

 

 

Title:  President

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDER:

 

 

 

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Steven J. Landzberg

 

 

 

Name: Steven J. Landzberg

 

 

Title: Director

 

 

 

Face Amount of Notes Held:  (set forth in
accompanying memorandum).

 

 

 

 

 

Contact Information for Notice:

 

 

 

Attention:  Damien Miller & Steven J. Landzberg

 

200 Park Avenue, 5th floor

 

New York, NY 10166

 

Facsimile:  (212) 412-1706

 

--------------------------------------------------------------------------------


 

 IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

PARTICIPATING HOLDER:

 

 

 

DDJ Capital Management, LLC, as investment manager
or adviser acting on behalf of certain funds and
accounts it manages or advises.

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name: David J. Breazzano

 

 

Title: Member

 

 

 

Face Amount of Notes Held:  (set forth in
accompanying memorandum).

 

 

 

Contact Information for Notice:

 

 

 

Attention:  Jackson Craig

 

141 Linden Street

 

Wellesley, MA  02482

 

Facsimile:  (781) 283-8555

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDER:

 

 

 

Post Advisory Group, LLC

 

 

 

By:

/s/ Lawrence A. Post

 

 

 

Name: Lawrence A. Post

 

 

Title: Chief Investment Officer

 

 

 

Contact Information for Notice:

 

 

 

Attention:  Lawrence A. Post

 

11755 Wilshire Blvd., Ste. 1400

 

Los Angeles, CA 90025

 

Facsimile:  (310) 996-9669

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDER:

 

 

 

Silver Point Capital L.P.

 

 

 

 

 

By:

/s/ Edward Mule

 

 

Name: Edward Mule

 

Title:

 

 

 

Face Amount of Notes Held:  (set forth in
accompanying  memorandum).

 

 

 

Contact Information for Notice:

 

 

 

Parag Vora

 

Silver Point Capital

 

600 Steamboat Road

 

Greenwich, CT 06830

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDERS:

 

 

TCW Shared Opportunity Fund III, L.P.

TCW Shared Opportunity Fund IV, L.P.

 

 

Face Amount of Notes Held: (set forth in
accompanying memorandum)

Face Amount of Notes Held: (set forth in
accompanying memorandum)

 

 

By: TCW Asset Management Company, its
Investment Adviser

By: TCW Asset Management Company, its
Investment Adviser

 

 

By:

/s/ Gary Hobart

 

By:

/s/ Gary Hobart

 

Name:  Gary Hobart

Name:  Gary Hobart

 

 

By:

/s/ C. Shawn Bookin

 

By:

/s/ C. Shawn Bookin

 

Name:  C. Shawn Bookin

Name:  C. Shawn Bookin

 

 

TCW Shared Opportunity Fund IVB, L.P.

TCW/PCG Special Situation Partners, LLC

 

 

 

 

Face Amount of Notes Held: (set forth in
accompanying memorandum)

Face Amount of Notes Held: (set forth in
accompanying memorandum)

 

 

By: TCW Asset Management Company, its
Investment Adviser

By: TCW Asset Management Company, its
Investment Adviser

 

 

By:

/s/ Gary Hobart

 

By:

/s/ Gary Hobart

 

Name:  Gary Hobart

Name: Gary Hobart

 

 

By:

/s/ C. Shawn Bookin

 

By:

/s/ C. Shawn Bookin

 

Name:  C. Shawn Bookin

Name:  C. Shawn Bookin

 

 

 

Contact Information for Notice:

 

Attention:  Nick Tell

 

11100 Santa Monica Blvd., Suite 2050

 

Los Angeles, CA 90025

 

Facsimile:  (310) 235-5965

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDER:

 

 

 

Xerion Partners I LLC

 

 

 

 

 

By:

/s/ Daniel J. Arbess

 

 

 

Name: Daniel J. Arbess

 

 

 

Title:

 

 

 

 

Face Amount of Notes Held:  (set forth in
accompanying  memorandum).

 

 

 

Contact Information for Notice:

 

 

 

Attention:  Daniel J. Arbess

 

450 Park Avenue, 27th Floor

 

New York NY 10022

 

Facsimile:  (212) 940-9858

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

PARTICIPATING HOLDER:

 

 

 

[

 

]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Contact Information for Notice:

 

 

 

[

 

]

 

 

 

Transferor:

 

 

 

[

 

]

 

Face Amount of Notes:

 

[$

 

]

 

 

 

Face Amount of Notes:

 

[$

 

]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

TERM SHEET FOR PROPOSED RECAPITALIZATION OF

APPLIED EXTRUSION TECHNOLOGIES, INC.

 

This term sheet is not an offer with respect to any securities or solicitation
of acceptances of a chapter 11 plan.  Such offer or solicitation will be made
only in compliance with all applicable securities laws and/or provisions of the
Bankruptcy Code.  This term sheet is being provided in furtherance of settlement
discussions and is entitled to protection pursuant to Fed. R. Evid. 408 and any
similar rule of evidence.

 

Company:

 

Applied Extrusion Technologies, Inc. (“AET”) and Applied Extrusion Technologies
(Canada), Inc. (together with AET, the “Company”).

 

 

 

Transaction  Summary:

 

A recapitalization effected through a prepetition solicitation of all of the
beneficial holders (the “Noteholders”) of AET’s 10¾% senior notes (the “Notes”)
for a prepackaged plan of reorganization for the Company (the “Plan”) under
chapter 11, whereby (i) Noteholders holding at least $500,000 (such Noteholders,
the “Large Noteholders”) in Noteholder claims shall receive (on the effective
date of the Plan (the “Effective Date”))common stock (the “New Common Stock”) in
Reorganized AET (“Reorganized AET”) and new senior notes to be issued by
Reorganized AET (the “New Senior Notes”) upon the terms and conditions specified
herein and (ii) Noteholders holding less than $500,000 (such Noteholders, the
“Small Noteholders”) in Noteholder claims shall receive (on the Effective Date)
cash upon the terms and conditions specified herein.  The holders (the
“Stockholders”) of existing common stock (the “Old Common Stock”) will receive
cash (upon the terms and conditions specified herein) on the Effective Date
unless an official committee of equity holders (an “Equity Committee”) is
appointed in the Company’s bankruptcy case (the “Case”), in which instance there
shall be no recovery for the Stockholders.

 

 

 

Allowed Noteholder Claims:

 

All Noteholder claims shall be allowed claims.

 

 

 

Large Noteholders Recovery:

 

100% of New Common Stock
100% of New Senior Notes

 

 

 

Small Noteholders Recovery:

 

Small Noteholders shall receive, on account of their Noteholder claims, cash in
an amount equal to the Cashout Value of the Notes(1) (such cash recovery, the
“Small Noteholders Cash Recovery”). 

 

 

 

 

 

The Small Noteholders Cash Recovery shall be funded by the Participating Holders
(as that term is defined in the Restructuring

 

 

 

--------------------------------------------------------------------------------



(1)The “Cashout Value of the Notes” shall be based upon a methodology to be
determined.

 

1

--------------------------------------------------------------------------------


 

 

 

Agreement) who, immediately prior to the occurrence of the Effective Date (but
after all other conditions precedent to the occurrence of the Effective Date
have been satisfied), shall purchase all of the Noteholder claims of the Small
Noteholders in exchange for the Small Noteholders Cash Recovery in accordance
with the terms of a commitment letter between the Participating Holders and AET
(which commitment letter shall be in a form acceptable to the Participating
Holders and AET) to be executed prior to the commencement of the solicitation. 
The Noteholder claims purchased by the Participating Holders from the Small
Noteholders shall receive the same treatment under the Plan as afforded to
Noteholder claims held by the Large Noteholders. 

 

 

 

Stockholder Recovery:

 

No recovery under the Plan; provided that the accepting Noteholder classes shall
distribute to the Stockholders, on a ratable basis, up to $2,500,000 on the
Effective Date, unless an Equity Committee is appointed in the Case, in which
instance there shall be no recovery for the Stockholders.  The Plan shall
acknowledge that the current equity value is zero and that the stockholders are
not receiving any distribution under the Plan on account of their equity.

 

 

 

Dilution:

 

The New Common Stock will be subject to dilution from management stock options
issued or issuable pursuant to the terms specified herein.

 

 

 

 

 

 

New Senior Notes:

 

•  $50,000,000 aggregate principal amount

•  Senior Unsecured Notes that will be subordinate in payment and priority only
to the Exit Financing as the principal committed amount of such Exit Financing
(i.e., $125,000,000) exists on the Effective Date (subject to certain permitted
indebtedness exceptions that are acceptable to the Participating Holders and
AET).

•  7-year term

•  12.00% interest which will be paid, at Reorganized AET’s option, in cash or
in kind unless both of the following financial criteria are satisfied, in which
case interest shall be paid in cash:

•  ratio of total debt to EBITDA for trailing twelve months of not more than
3.50x, and

•  minimum liquidity of $25,000,000 after giving effect to the interest payment
on the New Senior Notes.

•  Call protection:

•  Year 1: no call

•  Year 2: 106.00%

•       Year 3: 103.00%

 

2

--------------------------------------------------------------------------------


 

 

 

•       Year 4: 101.00%

•       Years 5-7: 100.00%

•  Other terms and conditions as are acceptable to the Participating Holders and
the Company.

 

 

 

Pro Forma Debt:

 

The reorganized Company will have up to a maximum of $175,000,000 of total debt
on the Effective Date, comprised of an Exit Facility of up to $125,000,000 and
the New Senior Notes.

 

I.                                         Prepackaged Plan of Reorganization

 

Separate Classification of Large Noteholders & Small Noteholders

 

The Large Noteholders and the Small Noteholders shall be separately classified.

 

 

 

Required Noteholder Approval:

 

After termination of the solicitation period and any applicable time periods in
the Restructuring Agreement, upon the approval of a majority in number and
662/3% in amount of those voting in the Large Noteholders Class, the Case will
be commenced. 

 

 

 

 

 

The approval of the Small Noteholders Class shall not be required to commence
the Case or to seek confirmation of the Plan.

 

 

 

Required Stockholder Approval:

 

The Stockholders shall not be solicited for votes accepting or rejecting the
Plan; provided, however, that the Company may send informational materials to
the Stockholders in the form and manner described in the Restructuring
Agreement.

 

 

 

DIP Financing:

 

DIP Facility providing incremental liquidity of up to $20,000,000 to be provided
by the existing prepetition lenders, upon terms and conditions agreed upon by
the Participating Holders and the Company.

 

 

 

Exit Financing:

 

Exit Financing of up to $125,000,000 to be provided by the DIP Lender upon terms
and conditions agreed upon by the Participating Holders and the Company.

 

 

 

Notes, Old Common Stock and Stock Options:

 

On the Effective Date, all Notes, Old Common Stock, stock options, warrants, or
other rights exercisable into equity securities of the Company will be
canceled.  Treatment of AET’s equity interest in Applied Extrusion Technologies
(Canada), Inc. to be agreed upon by the Company and Participating Holders.

 

 

 

Other Unsecured Claims:

 

Customer and vendor contracts and holders of other unsecured claims will be
unimpaired under the Plan; provided, however, that the

 

3

--------------------------------------------------------------------------------


 

 

 

Company and the Participating Holders may agree to impair claims related to
certain unexpired leases or contracts with entities other than customers or
vendors.(2)

 

II.                                     Corporate Governance of the Company

 

Boards of Directors of Reorganized AET and Reorganized AET Canada:

 

The composition of the Board of Directors of Reorganized AET (the “Reorganized
AET Board”) and Reorganized AET Canada (including, in each case, the number of
directors) shall be determined by the Participating Holders.

 

 

 

Appointment of David N. Terhune as Chief Executive Officer :

 

On the Effective Date, David N. Terhune shall become the Chief Executive Officer
of Reorganized AET.(3)  The terms of Amin J. Khoury’s retirement are as set
forth in the separate side letter dated as of the date of the Restructuring
Agreement. 

 

 

 

 

 

Mr. Terhune’s current employment contract with AET shall be (i) amended and
restated to reflect such terms and conditions as may be agreed upon by Mr.
Terhune and the Participating Holders and (ii) assumed, in such amended and
restated form, immediately prior to the confirmation hearing on the Plan.

 

 

 

Senior Management:

 

The composition of the senior management team of the Reorganized Company will be
agreed upon by the Company and the Participating Holders.

 

 

 

Management Incentive Program:

 

On or within 30 days of the Effective Date, the Reorganized AET Board will
establish a stock option program, representing a number of shares of New Common
Stock equal to 3% of the New Common Stock issued and outstanding on the
Effective Date.  Additionally, a number of shares of New Common Stock equal to
2% of the New Common Stock issued and outstanding on the Effective Date (but
without taking into account the 3% reserved for stock options) will be held in
reserve for such incentive program.

 

III.                                 Other Provisions

 

Other Terms:

 

The Plan will provide for other matters customary for prepackaged

 

--------------------------------------------------------------------------------

(2)                                  Rejection damage claims arising from such
impaired contracts and leases shall be placed in the same class as the “Other
Unsecured Claims;” provided however, that the as a condition precedent to the
effectiveness of the Plan, the allowed rejection damage claims shall not be
greater than an amount to be agreed upon by the Company and the Participating
Holders.

 

(3)                                  Mr. Terhune shall continue to serve as
President of Reorganized AET; however, immediately prior to occurrence of the
Effective Date, he shall resign from his position as Chief Operating Officer.

 

4

--------------------------------------------------------------------------------


 

 

 

 

plans of reorganization, including, but not limited to, classification and
treatment of claims, releases of the Company’s officers, directors and advisors,
releases of the Participating Holders and their advisors, a stockholders’
agreement, restated charter and bylaws and other terms, in each case upon terms
and conditions agreed upon by the Participating Holders and the Company.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

Assumption Agreement

 

The undersigned                         (the “Transferee”), as a condition
precedent to becoming the beneficial holder or owner of  [                     ]
dollars ($              ) in face amount of 10-3/4% Senior Notes due 2011 (such
Senior Notes, the “Purchased Notes”) issued by Applied Extrusion Technologies,
Inc. (“AET”), hereby agrees to become, with respect to the Purchased Notes (and
only with respect to the Purchased Notes), bound by the obligations set forth in
that certain Restructuring Agreement by and among AET, Applied Extrusion
Technologies Canada, Inc., Applied Extrusion Technologies Limited and the
Participating Holders, dated August [  ], 2004 (the “Agreement”); provided,
however, that it shall not be bound by the terms of the Retirement Agreement (as
that term is defined in the Agreement) for any purpose and shall not be deemed
to be a party to the Retirement Agreement.  This Assumption Agreement shall take
effect and shall become an integral part of the Agreement immediately upon its
execution and the Transferee shall be deemed to be bound by all of the
obligations of the Agreement with respect to the Purchased Notes (and only with
respect to the Purchased Notes) from and after the date set forth below;
provided however, that the Transferee shall not be deemed to be a Participating
Holder (as that term is defined in the Agreement) for any of the purposes
specified therein and shall not be entitled to exercise any of the rights
accorded to Participating Holders under the terms thereof .

 

IN WITNESS WHEREOF, this ASSUMPTION AGREEMENT has been duly executed by each of
the undersigned as of the date specified below.

 

 

Dated:

 

, 2004.

 

 

 

 

 

Transferee:

Transferor:

 

 

 

 

[

 

]

[

 

]

 

 

 

 

By:

 

 

Face Amount of Purchased Notes:

 

Name:

[$

 

]

 

Title:

 

 

 

 

 

Contact Information for Notice:

 

 

 

 

 

[

 

]

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DDJ Capital Management, LLC

 

Post Advisory Group, LLC

 

TCW Shared Opportunity Fund III, L.P.

 

TCW Shared Opportunity Fund IV, L.P.

 

TCW Shared Opportunity Fund IVB, L.P.

 

TCW/PCG Special Situation Partners, LLC

 

Xerion Partners I LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Barclays Bank PLC

 

Silver Point Capital L.P.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

AET/UK Assets

 

Bank Account
Number

 

Balance at
6/30/2004

 

Exch.
Rate

 

Balance in USD

 

30118575

 

£

5,000.00

 

1.8194

 

$

9,097.00

 

30118583

 

£

11,999.06

 

1.8194

 

$

21,831.09

 

44760877

 

€

5,387.23

 

1.1296

 

$

6,085.42

 

67743866

 

$

42.90

 

 

 

$

42.90

 

83195233

 

$

6,828.43

 

 

 

$

6,828.43

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

43,884.83

 

 

--------------------------------------------------------------------------------